                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

UNITED STATES OF AMERICA,

                        Plaintiff,
        v.                                                       Case No. 19-CV-0733



HAYWOOD INGRAM,

                  Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        NOW COMES the plaintiff, United States of America, by and through its attorneys,

Matthew D. Krueger, United States Attorney for the Eastern District of Wisconsin, and Lisa Yun,

Assistant United States Attorney for said district, and hereby states as its civil complaint against the

defendant, Haywood Ingram, as follows:

        1. The United States District Court for the Eastern District of Wisconsin has jurisdiction

over the subject matter of this civil action pursuant to Title 28, United States Code, Section 1345.

Venue is proper pursuant to Title 28, United States Code, Section 1391.

        2. The plaintiff, United States of America, is a sovereign body responsible for the conduct

and operation of government. Through the Office of the United States Attorney for the Eastern

District of Wisconsin, United States Department of Justice, it is responsible for the enforcement

and collection of civil debts due and owing to the agencies, offices, and units of the United States

of America.

        3. Upon information and belief, the defendant, Haywood Ingram, is an adult individual

residing at 3040 North 58th Street, Milwaukee, WI 53210, in the State and Eastern District of

Wisconsin. As set forth in this complaint, the defendant is presently indebted to the plaintiff.



             Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 1 of 2 Document 1
       4. As described in the Certificates of Indebtedness attached to this complaint as Exhibits A

and B, the defendant owes the plaintiff the principal monetary sums of $22,466.64 plus DMS and

DOJ fees, and the principal monetary sum of $53,077.41 plus interest, DMS, and DOJ fees.

       5. To date, the defendant has not paid this indebtedness to the plaintiff in full, although the

plaintiff has made demand for payment.

       WHEREFORE, the plaintiff, United States of America, hereby requests that the Court enter

a civil judgment against the defendant for these two debts and applicable interest: $22,466.64

in principal plus $7,189.32 in DMS fees and $917.19 in DOJ fees; and $53,077.41 in principal

plus $12,409.55 in interest (accrued through January 31, 2019), $20,955.83 in DMS fees, and

$2,673.49 in DOJ fees; additional interest accruing thereafter and to the date of the entry of

judgment at the annual rate of 4%; and additional interest accruing at the legal rate from the date

of the entry of judgment until the indebtedness is paid in full.

       The plaintiff, United States of America, further requests that the Court award it those

reasonable costs and expenses incurred in the litigation of this action, along with such other legal

and equitable relief as it deems appropriate.

       Respectfully submitted at Milwaukee, Wisconsin this 15th day of May, 2019.


                                                      MATTHEW D. KRUEGER
                                                      United States Attorney

                                       B y:           / s / Li s a Y u n

                                                      LISA YUN
                                                      Assistant United States Attorney
                                                      State Bar #: 1078905
                                                      Attorney for the Plaintiff
                                                      530 Federal Building
                                                      517 East Wisconsin Avenue
                                                      Milwaukee, Wisconsin 53202-4580
                                                      Telephone No.: (414) 297-1700
                                                      Fax No.: (414)297-4394
                                                      Lisa.Yun@usdoj.gov



           Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 2 of 2 Document 1
JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Place an “X” in the appropriate box (required):             Green Bay Division               Milwaukee Division
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
          UNITED STATES OF AMERICA                                                                           HAYWOOD INGRAM

   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant                MILWAUKEE
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
         Lisa Yun, Assistant U.S. Attorney
         Room 530:517 East Wisconsin Avenue
         Milwaukee, WI 53202, Phone No.: 414-297-1700
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                              and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF         DEF                                             PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State           1               1     Incorporated or Principal Place          4       4
                                                                                                                                                          of Business In This State

  2    U.S. Government                 4   Diversity                                              Citizen of Another State             2          2     Incorporated and Principal Place            5        5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                  Citizen or Subject of a              3          3     Foreign Nation                              6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                               FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158               375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881            423 Withdrawal                      376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                 28 USC 157                          3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                     410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                      430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                          450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated            460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                       New Drug Application            470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                           Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                     480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards              861 HIA (1395ff)                    485 Telephone Consumer
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                               862 Black Lung (923)                    Protection Act
  190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                  863 DIWC/DIWW (405(g))              490 Cable/Sat TV
  195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                         864 SSID Title XVI                  850 Securities/Commodities/
  196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                 865 RSI (405(g))                        Exchange
                                      362 Personal Injury -               Product Liability          751 Family and Medical                                                    890 Other Statutory Actions
                                          Medical Malpractice                                            Leave Act                                                             891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation            FEDERAL TAX SUITS                   893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement               870 Taxes (U.S. Plaintiff           895 Freedom of Information
  220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act                    or Defendant)                      Act
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party                 896 Arbitration
  240 Torts to Land                   443 Housing/                        Sentence                                                              26 USC 7609                    899 Administrative Procedure
  245 Tort Product Liability              Accommodations              530 General                                                                                                  Act/Review or Appeal of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                                                               Agency Decision
                                          Employment                  Other:                         462 Naturalization Application                                            950 Constitutionality of
                                      446 Amer. w/Disabilities -      540 Mandamus & Other           - Other Immigration
                                                                                                     465                                                                           State Statutes
                                          Other                       550 Civil Rights                   Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original            2 Removed from                      3      Remanded from               4 Reinstated or              5 Transferred from             6 Multidistrict                 8 Multidistrict
     Proceeding            State Court                             Appellate Court               Reopened                     Another District               Litigation - Transfer           Litigation -
                                                                                                                              (specify)                                                      Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION
                                       Brief description of cause: Defaulted SBA Secured Disaster Loans

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:               Yes         No
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                    JUDGE                                                                  DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
           5/15/2019                                                  /s/ Lisa Yun, Assistant U.S. Attorney
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT              APPLYING IFP            JUDGE            MAG. JUDGE
                                 Case 2:19-cv-00733-DEJ    Filed 05/16/19 Page  1 of 2 Document 1-1
               Print                               Save As...                                                                                                                     Reset
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 2 of 2 Document 1-1
                             U.S. DEPARTMENT OF THE TREASURY
                               BUREAU OF THE FISCAL SERVICE
                                    WASHINGTON, D.C. 20227


                                       ACTING ON BEHALF OF
                                   U.S. Small Business Administration
                                  CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Haywood Ingram
3040 N. 58th St. Milwaukee
Milwaukee, WI 53218

RE: Treasury Claim TRFM20 I 4152448


I certify that the U.S. Small Business Administration (SBA) records show that the debtor named above is
indebted to the United States in the amount stated as follows:

                                                 Principal:       $ 22,466.64
                                                DMS fees:         $ 7,189.32
                                                DOJ fees:         $ 917.19
(pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R. 285.12(j) and 31 C.F.R. 901.l(f); and 28 U.S.C. 527, note)


            TOTAL debt owed as of 01/31/2019:                      $30,573.15


This debt arose in connection with the debtor's June 2013 default on a SBA Secured Disaster Loan in the
amount of$23,500.00.

CERTIFICATIONS: Pursuant to 28 USC ss. 1746, I certify under penalty ofperjury that the foregoing is
true and correct to the best ofmy knowledge and beliefbased upon information provided by the U.S.
Small Business Administration

                                                                                              1/31/2019




                                                               Signed by: Natalie R. Stubbs
                                                              Natalie Stubbs
                                                              Financial Program Specialist
                                                              U.S. Department ofthe Treasury
                                                              Bureau ofFiscal Service




                                                                                                                           A
         Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 1 of 2 Document 1-2
Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 2 of 2 Document 1-2
                                                                 B
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

        Plaintiff,                                               Case No: 19-CV-0733

                 v.

HAYWOOD INGRAM,

        Defendant.


        NOTICE OF LAWSUIT AND REQUEST FOR WAIVER OF SERVICE OF SUMMONS


TO: Haywood Ingram

       The enclosed complaint is served upon you pursuant to Rule 4(d) of the Federal Rules of Civil
Procedure.

         A lawsuit has been commenced against you. A copy of the complaint is attached to this notice. It has
been filed in the United States District Court for the Eastern District of Wisconsin and has been assigned
docket number 19-CV-0733.

        This is not a formal summons or notification from the court but rather a request that you sign and
return this waiver of service in order to save the costs of serving you with a judicial summons and an
additional copy of the complaint. The cost of service will be avoided if I receive a signed copy of the waiver
within 30 days after the date designated below as the date on which this Notice and Request is sent. I am
enclosing a stamped, self-addressed envelope for your use. An extra copy of the waiver is also attached for
your records.

        If you comply with this request and return the signed waiver, it will be filed with the court and no
summons will be served upon you. The action will then proceed as if you had been served on the date the
waiver is filed, except that you will not be required to answer the complaint before 60 days from the date
designated below as the date on which this notice is sent.

         If you do not return the signed waiver within the time indicated, I will take appropriate steps to
effect formal service in a manner authorized by the Federal Rules of Civil Procedure and will then, to the
extent authorized by those rules, ask the court to require you to pay the full costs of such service.
Accordingly, please read the statement concerning the duty of parties to waive the service of the summons,
which is set forth at the bottom of the waiver form.

       I affirm that this request is being sent to you on behalf of the plaintiff, this 15th day
of May, 2019.

                                                            /s/ Lisa Yun
                                                            LISA YUN
                                                            Assistant United States Attorney




          Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 1 of 2 Document 1-3
                                   WAIVER OF SERVICE OF SUMMONS

TO:      Lisa Yun, Assistant United States Attorney
         Room 530, 517 East Wisconsin Avenue, Milwaukee, WI 53202

         I acknowledge receipt of your request that I waive service of a summons in the action of United
States v. Haywood Ingram, Civil Case No. 17-CV-0733, in the United States District Court for the
Eastern District of Wisconsin. I have also received a copy of the complaint in the action, two copies
of this instrument, and a means by which I can return the signed waiver to you without cost to me.

        I agree to save the cost of service of a summons and an additional copy of the complaint in this
lawsuit by not requiring that I be served with judicial process in the manner provided by Rule 4.

        I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

        I understand that a judgment may be entered against me if an answer or motion under Rule
12 is not served upon you within 60 days after May 16, 2019.

______________
Date                                                     Signature
                                                         Haywood Ingram, Defendant


                                                         Address


                                                         City, State and Zip Code

                DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of
service of the summons and complaint. A defendant located in the United States who, after being notified of an action
and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will be required to
bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded or that the action
has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its
person or property. A party who waives service of the summons retains all defenses and objections (except any relating to
the summons or to the service of the summons) and may later object to the jurisdiction of the court or to the place where
the action has been brought.

A defendant who waives service must, within the time specified on the waiver form, serve on the plaintiff's attorney
a response to the complaint and must also file a signed copy of the response with the court. If the answer or motion is
not served within this time, a default judgment may be taken against that defendant. By waiving service, a defendant
is allowed more time to answer than if the summons had been actually served when the request for waiver was
received.




            Case 2:19-cv-00733-DEJ Filed 05/16/19 Page 2 of 2 Document 1-3
